DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claims 1 and 12, the withdrawal of claims 19-25, and the cancelation of claims 2-3 and 8-11, as filed on October 6, 2021, are acknowledged. 
Applicant's arguments, see Remarks filed on May 6, 2022, with respect to amended claim 1 have been fully considered but they are not persuasive.
The Applicant argues that “In order for a person of skill in the art to arrive at the present invention. they would have needed to ignore the teaching of the prior art and use only one abrasive, and also somehow select polylysine from a long list of possible hydrophilic polymers that are either not cationic or have been demonstrated to not work with the claimed composition. The Office Action fails to point to anything in the cited references that would motivate one of ordinary skill in the art to make the foregoing choices and ignore certain teachings in the cited reference in order to arrive at the present invention.”  However, it is noted that the composition is recited using transitional term “comprising”.  The transitional term “comprising “is inclusive or open-ended and does not exclude additional unrecited elements.  See MPEP 2111.03 I.  Therefore, the composition as recited in claim 1 does not exclude a composition with more than one abrasive.  As to polylysine selection, when the species is clearly named (in this case, polylysine, paragraph 0064), the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See also MPEP 2131.02.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14-16, they are dependent from claim 8; however, claim 8 has been canceled.  For the purpose of this examination, the examiner interprets the claims as dependents of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 and 12-18 are rejected under 35 U.S.C. 103 as being obvious over Takenouchi (JP2007273910, a machine-translated English version is used).
Regarding claim 1, Takenouchi discloses a chemical mechanical polishing composition (paragraph 0018) comprising: a water based liquid carrier (claim 1); abrasive particles dispersed in the liquid carrier, wherein the abrasive particles comprise a colloidal silica abrasive, and the colloidal silica abrasive has a permanent positive charge between +5 mV to +90 mV (claim 2 and paragraph 0038); an iron containing accelerator (iron nitrate, paragraph 0056); and a cationic polymer having an amino acid monomer unit, wherein the cationic polymer comprises polylysine (paragraph 0064). The charge range disclosed by Takenouchi overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 4, Takenouchi discloses wherein the iron containing accelerator comprises a soluble iron containing catalyst (iron nitrate, paragraph 0056).
Regarding claim 5, Takenouchi discloses a stabilizer bound to the soluble iron containing catalyst, the stabilizer being oxalic acid (iron (III) complex forming compound, paragraph 0057).
Regarding claim 6, Takenouchi discloses a hydrogen peroxide oxidizer (paragraph 0056).
Regarding claim 7, Takenouchi discloses a pH in a range from about 2 to about 7 (paragraph 0056), which overlaps with the range recited in the instant claim.
Regarding claim 12, Takenouchi discloses wherein the cationic polymer comprises polylysine (paragraph 0064).
Regarding claim 13, Takenouchi discloses wherein the cationic polymer comprises polylysine (paragraph 0064).  Takenouchi is silent about the specific structure of polylysine; however, ε-poly-L-lysine is a well-known structure of polysine, as evidenced by a Wikipedia entry of polylysine.
Regarding claims 14 to 15, Takenouchi discloses from about 1 to about 10000 ppm by weight of the cationic polymer (paragraphs 0065 and 0067), which encompasses the range recited in the instant claims.
Regarding claim 16, Takenouchi discloses wherein the cationic polymer has a molecular weight in a range fromn about 2 to about 50 kDa (paragraph 0067), which overlaps with the range recited in the instant claim.
Regarding claim 17, Takenouchi discloses a chemical mechanical polishing composition (paragraph 0018) comprising: a water based liquid carrier (claim 1); colloidal silica abrasive particles dispersed in the liquid carrier (claim 1), a soluble iron containing catalyst (iron nitrate, paragraph 0056); a stabilizer bound to the soluble iron containing catalyst (iron (III) complex forming compound, paragraph 0057); a cationic polymer having an amnino acid mnonomner unit, the cationic polymer comprising poiviysine (paragraph 0064), and wherein the composition has a pH in a range from about 2 to about 7 (paragraph 0056), which overlaps with the range recited in the instant claim.
Regarding claim 18, Takenouchi discloses wherein the cationic polymer comprises polylysine (paragraph 0064).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713